Citation Nr: 1436060	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-36 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.

2. Entitlement to an initial compensable rating for dermatitis of the upper eyelids.

3. Entitlement to an initial compensable rating prior to June 15, 2013 for allergic rhinitis, and for a rating in excess of 10 percent since June 15, 2013.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2004 to December 2008.

This appeal to the Board of Veterans Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent rating; for irritant-induced dermatitis of the upper eyelids and assigned a noncompensable rating; and for allergic rhinitis and assigned a noncompensable rating.  

In April 2013, the Board remanded the claims for further development, in particular for new VA examinations.  In a December 2013 rating decision, the RO assigned a higher 10 percent rating for the Veteran's allergic rhinitis, as of June 25, 2013.  

The Veteran has submitted claims for service connection for erythema, conjunctivitis, ptosis, and a painful scar of the right eye.  See Statement from Representative, dated August 12, 2013.  THESE CLAIMS ARE REFERRED TO THE RO FOR APPROPRIATE ACTION.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

It does not appear that that the Veteran's complete records have been associated with his electronic file (i.e., Virtual VA and/or VBMS).  For example, evidence from the Veteran's electronic claims file indicates that he had VA examinations for his back and dermatitis of the upper eyelids in December 2008 and again for his back in May 2010.  However, these VA examination reports have not been associated with his electronic file.  Therefore, this should be accomplished on remand.

The Veteran most recently had a VA examination for his service-connected dermatitis of the upper eyelids in June 2013.  However, at that time, the VA examiner reported that the Veteran did not have a skin condition, although he did acknowledge that the Veteran received VA dermatology treatment in November 2012.  Therefore, a new VA examination should be provided.  Recent treatment records should be obtained on remand, as well.

Accordingly, the claims are REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the VA Medical Center in Columbia, South Carolina, dated since May 2013.

2.  Ensure that the Veteran's complete records, to include the VA examination reports dated in December 2008 and May 2010, his notice of disagreement, the July 2010 statement of the case, etc., are associated with his electronic/virtual record (i.e., VBMS).

3.  Thereafter, schedule the Veteran for a VA examination to assess the current severity of dermatitis of the upper eyelids.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any diagnostic testing or evaluation deemed necessary.

Attempts should be made to schedule the examination when the dermatitis is symptomatic.

In evaluating the eyelid disability, the examiner should specifically consider prior medical records, including the December 2008 VA examination report, a February 2009 VA dermatological finding of eyelid erythema with slight scale, a March 2009 VA non-formulary consult indicating that a non-steroid alternative therapy for the eyelid dermatitis was being sought, a June 2009 allergy consultation report with diagnostic impression of history of allergic conjunctivitis, a February 2010 optometric diagnosis of allergic conjunctivitis, a November 2011 VA emergency room note showing reported allergic reaction with itching of both eyes, and a November 2012 VA dermatological note suggesting allergies caused redness to the right upper eyelid.  The examiner should also comment on the June 2013 VA examiner's finding that the Veteran did not have a skin condition, including of the upper eyelids.

In addition to assessing the level of any present eyelid dermatitis, the examiner should indicate, based on the review of the claims file and any examination findings, whether the Veteran has chronic intermittent conjunctivitis.  If so, the examiner should comment on whether this disability is related to his service-connected allergic rhinitis and/or his service-connected eyelid dermatitis.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




